UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): March 24, 2016 MAZZAL HOLDING CORP. (Exact name of registrant as specified in charter) Nevada 000-55152 46-1845946 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 6102 South MacDill Avenue, Suite G Tampa, Florida 33611 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (813) 902 - 9000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On March 21, 2016, the Board of Directors of Mazzal Holding Corp. (the "Company") approved the Company's change of corporate address from 1arkway, Boston, MA 02132 to 6102 South MacDill Avenue, Suite G, Tampa, FL 33611. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAZZAL HOLDING CORP. By: /s/ Christopher J. Floyd Christopher J. Floyd Chairman and CEO Date:March 24, 2016
